          Case 1:20-cv-05654-AJN Document 11 Filed 01/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                      1/4/2021
 Shael Cruz,

                            Plaintiff,
                                                                                  20-cv-5654 (AJN)
                 –v–
                                                                                       ORDER
 Ahlem Eyewear, LLC,

                            Defendant.



ALISON J. NATHAN, District Judge:

       On October 30, 2020, the Court reopened this case upon the Plaintiff’s motion and set an

initial pretrial conference for January 8, 2021. Pursuant to the Court’s Order of September 2,

2020, the parties were required to submit a joint letter and proposed case management plan seven

days prior to the initial pretrial conference. The Court has not received the parties’ joint letter or

proposed case management plan, and the Defendant has not entered an appearance.

       It is therefore ORDERED that the initial pretrial conference scheduled for January 8,

2021, is adjourned to February 12, 2021, at 3:15 p.m.

       It is further ORDERED that the Plaintiff shall serve a copy of this Order on the

Defendant and file an affidavit of service as to both this Order and the complaint in this action no

later than January 8, 2021. Failure to do so will result in dismissal of this action with prejudice

for failure to prosecute.

       It is further ORDERED that the Defendant shall promptly enter an appearance in this

case pursuant to Rule 1.I of the Court’s Individual Practices in Civil Cases.


       SO ORDERED.
        Case 1:20-cv-05654-AJN Document 11 Filed 01/04/21 Page 2 of 2




Dated: January 4, 2021                    __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
